
	

114 HCON 94 IH: Expressing the sense of the Congress regarding the treatment of State Governors who have made a determination with respect to Syrian refugees.
U.S. House of Representatives
2015-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. CON. RES. 94
		IN THE HOUSE OF REPRESENTATIVES
		
			November 18, 2015
			Mr. Meadows submitted the following concurrent resolution; which was referred to the Committee on the Judiciary, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		CONCURRENT RESOLUTION
		Expressing the sense of the Congress regarding the treatment of State Governors who have made a
			 determination with respect to Syrian refugees.
	
	
 Whereas a Governor is the chief executive officer of their State; and Whereas the Federal Government should not be able to override a Governor’s decision with respect to refugees: Now, therefore, be it
	
 That in the case of a Governor requesting that Syrian refugees not be resettled in their State (whether temporarily or permanently), no Federal official should take any adverse action against, or withhold funds from, the State, and no Federal official should take any other action designed to persuade or entice the Governor to reverse such a request.
		
